 BREWERY WORKERS LOCAL NO. 9Brewery Workers Local No. 9, Directly AffiliatedLocal Union, AFL-CIO and Pabst BrewingCompany and District 10, International Associ-ation of Machinists and Aerospace Workers,AFL-CIO. Case 30-CD-105September 30, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERThis is a proceeing under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Pabst Brewing Company,herein called the Employer, alleging that BreweryWorkers Local No. 9, Directly Affiliated LocalUnion, AFL-CIO, herein called the BreweryWorkers, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to employees represented bythe Brewery Workers rather than to employeesrepresented by District 10, International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, herein called the IAM.Pursuant to notice, a hearing was held on April5, 1982, before Hearing Officer Melissa Cherney.All parties appeared and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues. Briefs were filed by all parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe Employer is a Delaware corporation en-gaged in the manufacture and sale of malt bever-ages at its Milwaukee, Wisconsin, location. Duringthe past calendar year. a representative period, theEmployer purchased and received goods valued inexcess of $50,000 directly from points outside theState of Wisconsin. On the basis of the foregoing,we find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that it would effectuate the purposes ofthe Act to assert jurisdiction herein.264 NLRB No. 4811. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theBrewery Workers and the IAM are labor organiza-tions within the meaning of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer began using electric fork trucks inbuilding #41 in 1971. Two standup-type electricfork trucks were purchased. These fork trucks didnot have removable batteries, but when their re-chargeable batteries needed to be recharged em-ployees represented by the Brewery Workersplugged the cords into a recharging station.In the fall of 1976, the Employer purchased 20sitdown-type electric fork trucks for building #42(the new distribution center). The batteries in thesefork trucks had to be exchanged and rechargedafter every 6-8 hours of operation. The Employerhad available eight spare electric fork trucks, and,consequently, there were always two fork trucksdown for preventive maintenance at all times.Since automechanics represented by the IAM per-formed the preventive maintenance on these elec-tric fork trucks on a full-time basis, they changedthe batteries with a bridge crane during their avail-able time.In the spring of 1981, the Employer purchasedtwo sitdown-type electric fork trucks for building#9 (the washhouse). Since the Employer did nothave a safe method of exchanging batteries at thetime, a temporary method was devised to exchangebatteries by using propane fork trucks. This workwas performed by IAM-represented automechan-ics.At the present time, there are six sitdown-typeelectric fork trucks in building #9, and a new bat-tery exchanger piece of equipment has been in-stalled. By using the new piece of equipment, bat-teries can be changed in a more simple. safe, andefficient manner. The Employer assigned to em-ployees represented by the Brewery Workers thework of using the new battery exchanger tochange electric fork truck batteries in building #9.IAM-represented employees continue to performall maintenance functions of the electric forktrucks.Upon learning of this work assignment, the IAMfiled a grievance, and, when the Employer statedthat it would continue to use employees represent-ed by the Brewery Workers to change the batter-ies, the IAM requested a panel of arbitrators. Byletter dated February 24, 1982, the Employerwrote Kenneth Mueller, the Brewery Workerspresident, and asked if his Union would participate401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the arbitration proceeding. Mueller replied thatthe work belonged to members of his Union andthat, if the Employer changed the work assign-ment, the Brewery Workers would take appropri-ate action which could include, if necessary, astrike against the Employer. The Employer thenfiled the instant charge.B. The Work in DisputeThe disputed work involves the use of the bat-tery exchanger to change the batteries of electricfork trucks in building #9 of the Employer's facili-ties.C. Contentions of the PartiesThe Employer and the Brewery Workers takebasically the same position and contend that theEmployer's assignment should not be disturbed.The IAM argues that no jurisdictional disputeexists because there is no evidence of 8(b)(4)(D) ac-tivity. In addition, the IAM contends that theBoard should defer to the arbitration proceedingbetween it and the Employer, and to a proceedingbetween the IAM and the Brewery Workers pursu-ant to a no-raid agreement.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.The record reveals that on December 9, 1981,the IAM filed a grievance in an attempt to obtainthe disputed work. On February 26, 1982, theBrewery Workers informed the Employer, if theEmployer reassigned the work to employees repre-sented by the IAM, the Brewery Workers wouldtake appropriate action, including possible strikeaction. On the basis of the foregoing and therecord as a whole, we find that there is reasonablecause to believe that the strike threat by the Brew-ery Workers violated Section 8(b)(4)(D) of theAct.' Further, although the IAM argues that theBoard should defer to the arbitration proceeding,we note that the Brewery Workers did not agreeto participate in that proceeding or to be bound byany award. Similarly, the Employer is not a partyto or bound by the proceeding involving the no-raid agreement." Further, the parties stipulated att See International Alliance of Theatrical Stage Emphloees and MovingPicture Machine Operators of the United States and Canada (Metromedia,Inc.), 260 NLRB 424 (1982).2 It is well settled that "[t]he voluntary adjustment must bind all dis-puting unions as well as the Employer il order toi come within the mean-the hearing that there does not exist any agreed-upon method for the voluntary adjustment of thedispute. Accordingly, we find that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of disputed work aftergiving due consideration to various factors.3TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.4The following factors are relevant in the deter-mination of the dispute before us:1. The collective-bargaining agreementsBoth Unions have collective-bargaining agree-ments with the Employer. Under the broad termsof the agreements each Union arguably has a claimto the disputed work. Accordingly, this factor doesnot favor an award to either group of employeesover the other.2. Company practiceThe battery exchanger is a new piece of equip-ment. Accordingly, there is no past practice whichwould favor an award to one group of employeesas opposed to the other.3. Relative skillsThe evidence in the record shows that operationof the battery exchanger is a simple task which canbe performed by either group of employees. Thisfactor does not favor an award to either group ofemployees as opposed to the other.4. Employer preferenceSince the fall of 1981, the Employer has usedemployees represented by the Brewery Workers tooperate the new battery exchanger equipment. It issatisfied with the results of the assignment and pre-fers that these employees continue to do the work.Thus the Employer's preference favors an assign-ment of the disputed work to employees represent-ed by the Brewery Workers.ing of voluntary settlement as set out in Section 10(k)." International Pho-tographers Local 659. affihiated with Interlnaio.:l 4 Aliance of TheatricalStage Employees and Moving Picture Machine Operators otf the United States& Canada, AFL-CIO (King Broadcasting Company), 216 NLRB 860, 862(1975).3 NL.R.B. v. Radio & Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers. .AFL-CIO [Colum-bia Broadcasting System], 364 U.S 573 (1961).4International Association of Machinists. Lodge No 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962)402 BREWERY WORKERS LOCAL NO. 95. Area practiceBesides the Employer, Miller Brewing Companyis the only other brewery operating in the city ofMilwaukee. The Employer presented evidence thatMiller Brewing Company uses employees repre-sented by the Brewery Workers for the exchangingof batteries in its trucks, but the record does notreveal whether they operate the battery exchangerequipment. Accordingly, this factor does not favoran award to either group of employees.6. Efficiency and economy of operationsInasmuch as there are no IAM-represented auto-mechanics located in building #9. it is more effi-cient and economical to have the disputed workperformed by the electric fork truck operators, em-ployees represented by the Brewery Workers. As-signment of the disputed work to 1AM-representedemployees would require transporting an autome-chanic to and from building #9 several times a dayto perform a work task of approximately 5 minutes'duration. Accordingly, we find that this factorfavors an award of the disputed work to employeesrepresented by the Brewery Workers.ConclusionThe record contains evidence that the Employerassigned the disputed work to employees represent-ed by the Brewery Workers on the basis of prefer-ence. Further, the record reveals that the Employ-er is satisfied with the performance of these em-ployees and prefers that they continue to performthe work in dispute. Additionally, the factor of effi-ciency and economy of operations supports theEmployer's assignment. On the basis of the forego-ing, we conclude that the employees who are rep-resented by the Brewery Workers are entitled toperform the work in dispute and we shall thereforeaward the work in dispute to them. In making thisdetermination, we are awarding the disputed workto employees who are represented by the BreweryWorkers, but not to that Union or its members.Additionally, the scope of our award is limited tothe controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees who are represented by BreweryWorkers Local No. 9, Directly Affiliated LocalUnion, AFL-CIO, are entitled to perform thework of using the battery exchanger to change thebatteries of electric fork trucks in building #9 ofPabst Brewing Company's Milwaukee, Wisconsin,facility.403